COUNTY BOARDS OF HEALTH Members of the County Board of Health cannot execute personal notes to secure a subject loan for a County Health Department building and then repay their notes from income to the County Health Board.  Attorney General has considered your request for an opinion wherein you inquire in your letter dated January 24, 1973: "If the members of the Board (of Health of Johnston County) can execute personal notes to secure the subject loan for the building (Johnston County Health Department building) and then repay their notes from income to the County Health Board ?" You stated in your letter that the Johnston County Board of Health desires to construct a county health department building. By implication, your question raises the issue of whether or not county officers may obtain loans on behalf of the county, and give notes and mortgages on the property involved to repay the loans. There is nothing found in the Oklahoma law that authorizes county officers to obtain loans on behalf of the county, and execute notes and mortgages to pay off the loans.  In Oklahoma, the powers of public officials are strictly construed, and they may not exercise powers that are not specifically given to them.  In Allen, et al. v. Board of Commissioners of Pittsburg County, 28 Okl. 773,116 P. 175, the Court held: "It is a settled rule that the grant of powers to boards of county commissioners must be strictly construed, because when acting under special authority, they must act strictly on the conditions under which the authority is given; that they can exercise only such powers as are especially granted, or as are incidentally necessary for the purpose of carrying into effect such powers . . ." Shaw v. Grumbine, 137 Okl. 95,287 P. 311, applies the same rule to public officers generally.  Therefore, the County Board of Health is not authorized by law to obtain a loan to construct a county health department building, and therefore, the Board members could not execute personal notes to provide for the payment of such loan since the loan itself is not authorized.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Members of the County Board of Health cannot execute personal notes to secure a loan for a County Health Department building and then repay their notes from income to the County Health Board.  (Todd Markum)